DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 02/07/2022, with respect to claims 1-3, 5-9, 13, 14, 16, 18-21, 23-26 and 28 have been fully considered and are persuasive.  The rejections of claims 1-3, 5-9, 13, 14, 16, 18-21, 23-26 and 28 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-9, 13, 14, 16, 18-21, 23-26 and 28 allowed.

The following is an examiner’s statement of reasons for allowance: the combination of limitations in independent claims 1, 23 and 28 including; wherein the first computing device is joined to the common network session by another computing device upon obtaining a trusted designation of the first computing device stored in the new record of the distributed database and wherein the first computing device designated as untrusted is prevented from joining itself to the common network session are not found in the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/William J. Goodchild/Primary Examiner, Art Unit 2433